UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04632 The European Equity Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — MARCH 31, 2013 (unaudited) Shares Description Value(a) INVESTMENTS IN GERMANY – 35.8% COMMON STOCKS – 31.7% AIR FREIGHT & LOGISTICS – 2.1% Deutsche Post $ AIRLINES – 2.3% Deutsche Lufthansa AUTO COMPONENTS – 1.4% Continental AUTOMOBILES – 1.9% Daimler CHEMICALS – 2.2% BASF HEALTH CARE PROVIDERS & SERVICES – 1.6% Fresenius SE & Co. INDUSTRIAL CONGLOMERATES – 0.6% Siemens INSURANCE – 2.6% Allianz INTERNET SOFTWARE & SERVICES – 2.2% United Internet MEDIA – 2.2% Axel Springer† METALS & MINING – 1.9% Aurubis PERSONAL PRODUCTS – 1.7% Beiersdorf PHARMACEUTICALS – 3.3% Bayer SOFTWARE – 2.4% SAP TEXTILES, APPAREL & LUXURY GOODS – 2.4% Adidas WIRELESS TELECOMMUNICATION SERVICES – 0.9% Freenet Total Common Stocks (cost $21,212,423) Shares Description Value(a) PREFERRED STOCKS – 4.1% AUTOMOBILES – 3.0% Bayerische Motoren Werke (cost $1,569,843) $ Volkswagen (cost $332,872) HOUSEHOLD PRODUCTS – 1.1% Henkel & Co. (cost $341,121) Total Preferred Stocks (cost $2,243,836) Total Investments in Germany (cost $23,456,259) INVESTMENTS IN FRANCE – 19.1% BUILDING PRODUCTS – 1.3% Cie de St-Gobain COMMERCIAL BANKS – 3.1% Credit Agricole* Societe Generale COMMERCIAL SERVICES & SUPPLIES – 2.2% Societe BIC DIVERSIFIED TELECOMMUNICATION SERVICES – 2.1% Vivendi ELECTRICAL EQUIPMENT – 2.1% Alstom HEALTH CARE EQUIPMENT & SUPPLIES – 1.2% Essilor International INSURANCE – 2.2% AXA IT SERVICES – 1.9% AtoS PHARMACEUTICALS – 3.0% Sanofi Total Investments in France (cost $13,611,977) 6 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — MARCH 31, 2013 (unaudited) (continued) Shares Description Value(a) INVESTMENTS IN SPAIN – 11.5% COMMERCIAL BANKS – 2.6% Banco Santander $ CONSTRUCTION & ENGINEERING – 1.5% ACS Actividades de Construccion y Servicios DIVERSIFIED TELECOMMUNICATION SERVICES – 1.7% Telefonica INSURANCE – 2.2% Mapfre IT SERVICES – 1.5% Indra Sistemas† OIL, GAS & CONSUMABLE FUELS – 2.0% Repsol YPF Total Investments in Spain (cost $8,828,307) INVESTMENTS IN NETHERLANDS – 7.8% AEROSPACE & DEFENSE – 1.7% EADS CHEMICALS – 1.3% Koninklijke DSM DIVERSIFIED FINANCIAL SERVICES – 1.1% ING Groep* FOOD PRODUCTS – 2.6% Nutreco SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT – 1.1% ASML Holding Total Investments in Netherlands (cost $5,531,321) INVESTMENTS IN NORWAY – 6.1% CHEMICALS – 1.3% Yara International Shares Description Value(a) DIVERSIFIED TELECOMMUNICATION SERVICES – 2.1% Telenor ASA $ ENERGY EQUIPMENT & SERVICES – 2.7% TGS Nopec Geophysical Total Investments in Norway (cost $4,226,468) INVESTMENTS IN UNITED KINGDOM – 4.8% COMMERCIAL BANKS – 1.5% Barclays HEALTH CARE EQUIPMENT & SUPPLIES – 2.3% Smith & Nephew MULTI-UTILITIES – 1.0% Centrica Total Investments in United Kingdom (cost $3,493,999) INVESTMENTS IN ITALY – 3.6% COMMERCIAL BANKS – 1.9% Intesa Sanpaolo OIL, GAS & CONSUMABLE FUELS – 1.7% Eni Total Investments in Italy (cost $2,939,722) INVESTMENTS IN LUXEMBOURG – 3.2% MEDIA – 3.2% SES Total Investments in Luxembourg (cost $2,097,894) INVESTMENTS IN FINLAND – 2.8% INSURANCE – 2.8% Sampo Total Investments in Finland (cost $1,417,011) 7 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — MARCH 31, 2013 (unaudited) (continued) Shares Description Value(a) INVESTMENTS IN SWEDEN – 2.4% COMMERCIAL SERVICES & SUPPLIES – 2.4% Securitas $ Total Investments in Sweden (cost $1,822,584) INVESTMENTS IN AUSTRIA – 1.6% MACHINERY – 1.6% Andritz Total Investments in Austria (cost $773,049) INVESTMENTS IN SWITZERLAND – 1.3% CHEMICALS – 1.3% Syngenta Total Investments in Switzerland (cost $834,335) Total Investments in Common and Preferred Stocks – 100.0% (cost $69,032,926) SECURITIES LENDING COLLATERAL – 3.3% Daily Assets Fund Institutional, 0.14% (cost $2,576,600)(b)(c) Shares Description Value(a) CASH EQUIVALENTS – 0.2% Central Cash Management Fund, 0.12% (cost $128,402)(c) $ Total Investments – 103.5% (cost $71,737,928)** Other Assets and Liabilities, Net – (3.5%) ) NET ASSETS – 100.0% $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. *Non-income producing security. **The cost for federal income tax purposes was $71,737,931. At March 31, 2013, net unrealized appreciation for all securities based on tax cost was $8,827,923. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $12,422,556 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,594,633. †All or a portion of these securities were on loan. The value of all securities loaned at March 31, 2013 amounted to $2,466,497, which is 3.2% of net assets. (a)Value stated in U.S. dollars. (b)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (c)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. 8 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — MARCH 31, 2013 (unaudited) (continued) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(1) Germany $ $ — $ — $ France — — Spain — — Netherlands — — Norway — — United Kingdom — — Italy — — Luxembourg — — Finland — — Sweden — — Austria — — Switzerland — — Short-Term Instruments(1) — — Total $ $ — $ — $ There have been no transfers between fair value measurement levels during the period ended March 31, 2013. (1) See Schedule of Investments for additional detailed categorizations. 9 ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The European Equity Fund, Inc. By: /s/W. Douglas Beck W. Douglas Beck President Date: May 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/W. Douglas Beck W. Douglas Beck President Date: May 17, 2013 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: May 17, 2013
